Title: To James Madison from Edward Tiffin, 31 May 1813
From: Tiffin, Edward
To: Madison, James


Sir
General Land Office May 31st. 1813.
On the 25th of April 1812 an Act was passed by Congress entitled “An Act for ascertaining the titles and claims to land in that part of Louisiana which lies east of the River Mississippi and Island of New Orleans.”
This Act established two land districts, one east, the other west of Pearl river, and provided for the appointment of two boards, each composed of one Commissioner and Clerk. To the board east of pearl river, eighteen months were allowed, and to the board west, two years, for the completion of their official duties. Soon after the passage of the Act, Mr William Crawford was appointed Commissioner for the eastern, and Mr James O Cosby (both of Georgia) Commissioner for the western district; their Commissions and instructions were immediately forwarded from this department, and were received by them.
Mr. Crawford immediately went to his post, and is discharging his duties in a manner highly honorable to Himself and with due regard to the interests of the United States; while it appears Mr Cosby has never made his appearance in his district—at least we can get no information relative to him since he received his commission &ca. Mr. Magruder, the former Senator from Louisiana, addressed several notes to this department, urging the appointment of some other person, who would attend to the duties of the appointment. Mr Robertson, the Representative from Louisiana, is also very uneasy at the delay or neglect of Mr Cosby, and also urges another appointment, from the consideration that one half the time allowed by Law for the completion of the business, has expired, and the uneasiness of the people for the fate of their land claims, in that district.
I have therefore thought it my duty to present a statement of the case for your consideration, and to enclose a letter from Mr Magruder, and two from the Honorable Mr Tait, of Georgia, in answer to our enquiries respecting Mr Cosby, and to ask the favor of your instructions how to act on this occasion. With every sentiment of the most respectful regard, I have the honor to be, Sir, your obt servt.
Edward Tiffin.
